Citation Nr: 1222637	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hilar adenopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1984 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for hilar adenopathy.  

In October 2008 and October 2010 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for hilar adenopathy.  In this case, RO/AMC did not comply with the October 2010 Board remand instructions and the Veteran identified outstanding private treatment records that are potentially relevant to the claim on appeal not yet associated with the claims file.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to the October 2008 decision, the Board, in pertinent part, remanded the claim on appeal for the RO/AMC to schedule the Veteran for an appropriate VA examination in order to assess the nature, clinical significance, and probable etiology of a chest x-ray finding of a hilar prominence pursuant to a June 2004 VA general medical examination.  In March 2010, the Veteran underwent a VA respiratory examination, in which he was diagnosed with old, right hilar prominence with pending echocardiogram to be done in April 2010.  The VA examiner explained that, should the echocardiogram be normal, then the Veteran needs a contrast-enhanced computed tomography (CT) of the chest.  In a May 2010 notice letter, the Veteran was informed that he did not attend the April 2010 scheduled echocardiogram, and the case was returned to the Board for further appellate review.

In the October 2010 decision, the Board noted the claims file did not contain a notice to the Veteran sent in advance stating the date and time of the scheduled echocardiogram; thus, the Board found the Veteran had good cause for missing the initial appointment, and remanded the claim for the RO/AMC to arrange for the Veteran to undergo an echocardiogram then for the March 2010 VA examiner to provide an examination report addendum.  

A November 2010 VA outpatient treatment record showed a contrast enhanced CT of the chest had been ordered, and an opinion would be given once the etiology of the abnormal hillum was known.  A subsequent November 2010 VA outpatient treatment record noted the Veteran failed to appear for the contrast CT of the chest appointment (in March 2010) and no echocardiogram was available.  

In a December 2011 deferred rating decision, the AMC noted the Veteran's updated address, and requested the Veteran to be rescheduled for echocardiogram and contrast CT of the chest, for the March 2010 examiner to then provide an opinion as requested in the October 2010 Board remand.  In December 2011, a Disability Benefits Questionnaire Medical Opinion was requested.  

A December 2011 addendum (by the March 2010 VA examiner) reflects the response that he could not give an opinion, stating as a reason that the Veteran had failed to appear for CT of chest, and that he needed to know the etiology of the hilar prominence (whether vascular or adenopathy) in order to offer the opinion and provide and accurate rationale.  Thereafter, the case was once again returned to the Board for further appellate review.

After such a review, the Board finds the Veteran was not scheduled for the previously recommended and ordered echocardiogram.  Pursuant to the October 2010 Board remand instructions, December 2011 deferred rating decision, and as suggested by the March 2010 examiner, the March 2010 VA examination report, and in the December 2011 addendum, an echocardiogram was recommended and ordered by the Board, but has not been undertaken.  In order to render an opinion regarding the etiology of the claimed disorder on appeal, such further testing and opinion should be provided.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellant review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

For this reason, in effort to comply with the October 2010 remand instructions, the Board remands the claim on appeal again for the Veteran to be scheduled for an echocardiogram and a contrast-enhanced CT of the chest, if necessary, then for the March 2010 VA examiner (or a suitable substitute) to opine as to the etiology of the disability that the hilar prominence represents.  

Furthermore, in a February 2012 personal statement, the Veteran reported he was diagnosed with sleep apnea by Dr. R. G., who linked the diagnosis to several conditions under current treatment, including hilar adenopathy.  The Veteran also listed three primary care physicians from whom he has sought treatment since 2004, which include: Dr. W. S. in Rochester Hills, Michigan, from 2010 to present, 
Dr. R. G. in Killeen, Texas, from 2008 to 2010, and Dr. D. W. in Killeen, Texas, from 2004 to 2008.  Because VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to obtain these records. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should attempt to obtain the necessary authorization from the Veteran to obtain all of the clinical and/or hospitalization records from the following private physicians identified by the Veteran in the February 2012 personal statement: Dr. W. S. in Rochester Hills, Michigan, from 2010 to present, Dr. R. G. in Killeen, Texas, from 2008 to 2010, and from Dr. D. W. in Killeen, Texas, from 2004 to 2008.

All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  After all available records and/or responses from any contracted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo an echocardiogram, as well as a contrast-enhanced CT of the chest if subsequently deemed necessary.  Notification of the date and time should be sent to the Veteran at the most recently updated address of record, and a copy of the notification should be associated with the claims file.

3.  Following the completion of an echocardiogram, and contrast-enhanced CT of the chest if necessary, the RO/AMC should furnish the Veteran's entire claims file to the VA physician who conducted the March 2010 VA examination and prepared the December 2011 medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to what disability, if any, the hilar prominence represents and whether it is at least as likely as not (50 percent probability or more) that any disability manifested by hilar adenopathy was caused directly by, arose during, or was aggravated by active military service, or whether such an incurrence, or causal or etiological relationship, is unlikely (less than 50 percent probability).  

A rationale should be given for the all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If any additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination and/or tests, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

